Citation Nr: 0407119	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





REMAND

The veteran served on active duty in the United States Army 
from August 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision that denied 
entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

Records show that the veteran was born in October 1954, and 
he completed high school and some additional training.  He 
last reported that he was working on a part-time basis, but 
the extent of his employment is unclear.  Updated employment 
information should be obtained.

The last VA treatment records are dated in 2002.  These refer 
to such ailments as cardiovascular disease, diabetes, 
hepatitis C, a psychiatric condition, and multiple joint 
complaints.  In his April 2003 substantive appeal, the 
veteran said his conditions at worsened, and he described 
additional recent treatment he had received at the VA Medical 
Center (VAMC) in Bay Pines, Florida.  He has not been given a 
VA pension examination in connection with his claim.  In the 
judgment of the Board, ongoing VA treatment records should be 
obtained and a VA examination should be provided. 

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran for 
updated employment information, 
including details of the nature of any 
current job, number of hours worked per 
week, and earnings.

2.  The RO should obtain copies of all 
of the veteran's treatment records, 
dated during and since 2002 and not 
already in the claims folder, from the 
Bay Pines VAMC.  

3.  Thereafter the RO should have the 
veteran undergo a VA pension examination 
to determine the existence and severity 
of all chronic disabilities.  The claims 
folder should be provided to a reviewed 
by the examiner.  All findings necessary 
for rating the disabilities should be 
provided in detail.  All indicated tests 
and special consultations should be 
performed.

4.  Thereafter, the RO should review the 
claim for a permanent and total 
disability rating for non-service-
connected pension purposes.  This should 
include assigning percentage ratings to 
each of the veteran's chronic 
disabilities.  If the claim is denied, 
the veteran and his representative 
should be given a supplemental statement 
of the case and an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


